DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/969,196 filed on 12 August 2020.
Claim 26 has been canceled.
Claims 1-25 and 27-28 are currently pending, and have been examined. 

Information Disclosure Statement

The Information Disclosure Statement filed 12 August 2020 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

Claims 1, 25, 27 and 28 are objected to for the following informalities:

Claims, 1, 25, & 27: It is unclear where the preamble of the claims end and where the body of the claims comprising the limitation features begin as currently recited. 



Optional Language Usage:

Claims 1, 5-7, 13-15, 17, 19-22, 24-25, and 27 are objected to for use of language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. 

Regarding claims 1, 5-7, 13-15, 17, 19-22, 24-25, and 27, the claims recite use of optional language including use of the phrase and/or statements of intended use or field of use such as “preferably”.

As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:

(A)    statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses, or
(D)     “whereby” clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

Appropriate correction is required. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The claims recite various abbreviations without first reciting the actual terms that the abbreviations take the place of (e.g., “API”, “SDK”, “RESTful API”) and are thus indefinite.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards the signing of contracts in media (video) form. Claim 1 is directed to the abstract idea of applying agreements in the form of contracts as applied by rules and/or instructions in an automated manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… providing said portion of … content by said first user … ; composing, …, a … contract comprising said portion of … a contract specification; said contract specification comprising at least an identification of said first user and said second user; the method comprising the further steps of: … sending, …, a … contract signing invitation to said second device, said sending based on said identification of said second user; receiving, … signature from the first user; and, receiving, … signature from the second user”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “first device”, “second device”, “camera”, “server”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying practices and rules and/or instructions to facilitate the signing of a contact in an automated manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying practices and rules and/or instructions to facilitate the signing of a contact in an automated manner.
 using computer technology (e.g. “first device”, “second device”, “camera”, “server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 25 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 25 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 27 accordingly.

Independent claim 27 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 27 corresponds to the subject matter of claim 1 in terms of a computer program product. Therefore the reasoning provided for claim 1 applies to claim 27 accordingly.

Furthermore, with regard to independent claim 27, the claim recites a “readable storage medium”. However, it is not clear whether the claimed “readable medium” is in the form of transitory or non-transitory. In order to overcome the rejection, Examiner suggests Applicant should add the limitation “non-transitory” to read “a non-transitory machine (or computer) readable or storage medium…”

Dependent claims 2-24 and 28 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 22-25, and 27-28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Williams et al., US 2016/0042481 (“Williams”), in view of Pavlicic, US 8,086,859 (“Pavlicic”).

Re Claim 1: Williams discloses a method for electronically signing a video contract between a first user having a first device and a second user having a second device based on a portion of video content; said second user being different from said first user; said portion of video content providing information relating to said video contract; said first device preferably comprising a camera for recording video, a screen and connection means; said second device comprising a screen and connection means; the method comprising the steps of: ¶¶[0030-0031, 0033, 0035]

providing said portion of video content by said first user to said first device, preferably by recording, by said first user, said portion of video content by means of said first device; ¶¶[0012]

composing, on said first device, a video contract comprising said portion of video content and a contract specification; ¶[0030]

said contract specification comprising at least an identification of said first user and said second user; ¶[0031]

the method comprising the further steps of: 

uploading, from said first device, said video contract including said portion of video content to a server; ¶¶[0035, 0037]

Regarding the limitation features comprising:

sending, preferably by said server, a video contract signing invitation to said second device, said sending based on said identification of said second user; 

receiving, by the server, a first electronic signature from the first user; 

receiving, by the server, a second electronic signature from the second user. 
Pavlicic makes these teachings in a related endeavor (C1 L55-57; C3 L29-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pavlicic with the invention of Williams as disclosed above, for the motivation of providing evidence that a commitment has been endorsed in a remote manner. 

Re Claim 2: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said step of said providing of said video content comprises recording, by said first user, said portion of video content by means of said first device, preferably wherein said providing of said video content consists of recording, by said first user, said portion of video content by means of said first device. ¶[0012]
Re Claim 3: Williams in view of Pavlicic discloses the method according to claim 2. Williams further discloses: 

wherein said first device comprises a camera, and wherein said recording is performed by means of said first device. ¶¶[0031, 0035]
Re Claim 4: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said uploading takes place at least partly during any of said step of providing said portion of video content and said step of said composing, preferably wherein said uploading takes place at least partly during said step of composing. ¶¶[0035, 0037]
Re Claim 5: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said sending of said video contract signing invitation to said second device is performed by said server; and wherein said sending of said video contract signing invitation preferably takes place after said uploading has been completed. ¶[0028]
Re Claim 6: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said sending of said video contract signing invitation to said second device is carried out by said first device, preferably without an intervention of said server. ¶[0028]
Re Claim 7: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said second user is present within line-of-sight of the second user at least during the step of composing said video contract and preferably also during the recording of said portion of video and/or during the uploading of said video contract, whereby a distance between said first user and said second user is preferably smaller than 20 m, more preferably smaller than 10 m, most preferably smaller than 2 m. ¶[0031]
Re Claim 8: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said first device comprises means for attributing a location stamp to video content; wherein said step of recording said portion of video content comprises adding said location stamp to said portion of video content; and wherein said video contract comprises a location indication based on said location stamp. ¶[0036]
Re Claim 9: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said first device comprises means for attributing a recording time stamp to video content; wherein said step of recording said portion of video content comprises adding said recording time stamp to said portion of video content; and wherein said video contract signing invitation comprises at least an indication relating to said upload time date and preferably additionally an indication of a time at which said contract signing invitation is sent. ¶[0036]
Re Claim 10: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

said identification of at least one of said first and second user comprising executing a face recognition algorithm on said portion of video content and/or of a picture taken with said camera of said first device for improving reliability of said identification. ¶[0031]
Re Claim 11: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said composing of said video contract comprises executing an object recognition algorithm and/or a product recognition algorithm on said portion of video content, wherein an output of said object recognition algorithm and/or said product algorithm is used for editing said portion of video content and/or modifying said contract specification. (FIG. 6A: “Terms & Conditions”; ¶[0031])
Re Claim 12: Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said video contract signing invitation comprises an expiry time for limiting a term during which said video contract may be signed. 

Pavlicic makes these teachings in a related endeavor (C4 L32-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pavlicic with the invention of Williams as disclosed above, for the motivation of providing evidence that a commitment has been endorsed in a remote manner. 

Re Claim 13: Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said method comprises the further step of receiving, preferably by said server, a modification of said portion of video content and/or of said contract specification from one of said first and said second user; and wherein said modification gives rise to sending, preferably by said server, a video contract signing invitation associated with said modification to the device belonging to the other of said first and second user, said sending being based on said identification of said other of said first and second user; said video contract signing invitation associated with said modification preferably comprising a modified expiry time for limiting a term during which said video contract may be signed. 

Pavlicic makes these teachings in a related endeavor (C4 L32-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pavlicic with the invention of Williams as disclosed above, for the motivation of providing evidence that a commitment has been endorsed in a remote manner. 

Re Claim 14: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said step of composing said video contract comprises the receiving by said first device, of an editing of said portion of video content and/or a modification of said contract specification from one of said first and said second user; wherein said editing preferably relates to a trimming and/or slicing and/or splicing of one or more draft portions of video content and/or the composing of an overlay associated with said portion of video content, and wherein said modification of said contract specification may relate to the inclusion of one or more selected and/or edited frames of said portion of video content to said contract specification. ¶¶[0031-0033]
Re Claim 15: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said sending, preferably by said server, of said video contract signing invitation to said second user implies the receipt of said first electronic signature from the first user; and/or wherein said sending, preferably by said server, of said video contract signing invitation associated with said modification from one of said first and second user to the device belonging to the other of said first and second user implies the receipt of the electronic signature from said one user. ¶¶[0031-0033]
Re Claim 16: Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said identification of said second user relates to a contacting means to reach said second user such as a user account stored on said server and/or an e-mail address and/or a phone number; and wherein said video contract signing invitation is delivered via said contacting means for ensuring that said identification of said second user is linked to said contacting means of said second user. ¶¶[0029-0030]
Re Claim 17: Williams in view of Pavlicic discloses the method according to claim 16. Williams further discloses: 

wherein said second device is different from said first device; wherein the video contract signing invitation comprises a token; wherein said providing of said second electronic signature by said second user involves providing said token for ensuring that the person providing said second electronic signature is said second user; and wherein the second user provides said second electronic signature via a device different from said second device, preferably said first device. ¶¶[0011, 0033]
Re Claim 18: Williams in view of Pavlicic discloses the method according to claim 17. Williams further discloses: 

wherein said second device is equal to said first device; wherein the video contract signing invitation comprises a token; wherein said providing of said second electronic signature by said second user involves providing said token for ensuring that the person providing said second electronic signature is said second user. ¶[0010]

Re Claim 25: Claim 25, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 25 is rejected in the same or substantially the same manner as claim 1.


Re Claim 26: (Canceled) 
Re Claim 27: Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 1.

Re Claim 28: Williams in view of Pavlicic discloses a video contract composed and signed by means of the method according to claim 1. ¶[0010]
Claims 19-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Williams et al., US 2016/0042481 (“Williams”), in view of Pavlicic, US 8,086,859 (“Pavlicic”) as applied to claims 1-18, 25, and 27-28 as described above, further in view of Hunn et al., US 2017/0287090 (“Hunn”). 

Re Claim 19: Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said step of composing said video contract comprises storing a smart contract on a blockchain-related distributed computing platform, said smart contract comprising at least an identification of said video contract and preferably a reference to at least one electronic wallet of at least one of said first and second user; and wherein a completion of a task relating to said video contract triggers an event defined by said smart contract, preferably triggering at least a payment by means of said electronic wallet. 
Hunn, however, makes this teaching in a related endeavor (¶¶[0005, 0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 20: Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said video contract and/or said video contract signing invitation comprise a machine-generated identification of said portion of video content, preferably a hash based on said portion of video content. 
Hunn, however, makes this teaching in a related endeavor (¶[0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of securing aspects of a contract.

Re Claim 21: Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein at least a part of said video contract is stored in a blockchain, preferably a private blockchain. 
Hunn, however, makes this teaching in a related endeavor (¶¶[0005, 0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 22: Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said method comprises the additional steps of opening, by said first user, a third-party app on said first device, said third-party app comprising an API-related interface for connecting to said server; sending an API-related call by said third-party app to said server via said API-related interface for initiating said electronically signing of said video contract; wherein said additional steps precede the further steps of said method, and wherein actions of at least said first user involved in the execution of said method are preferably mediated by said third-party app based on further API-related calls. 
Hunn, however, makes this teaching in a related endeavor (¶¶[0039, 0043, 0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 23. Williams in view of Pavlicic in view of Hunn discloses the method according to claim 22. Williams doesn’t explicitly disclose:

wherein actions of at least said first user involved in the execution of said method are mediated by said third-party app based on further API-related calls; wherein said API-related interface relates to an SDK and wherein at least one of said API-related call and said further API-related calls relate to a RESTful API. 
Hunn, however, makes this teaching in a related endeavor (¶¶[0039, 0043, 0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 24: Williams in view of Pavlicic in view of Hunn discloses the method according to claim 22. Williams doesn’t explicitly disclose:

wherein interaction between said third-party application and said server is mediated by an SDK, said SDK preferably comprising said API-related interface. 
Hunn, however, makes this teaching in a related endeavor (¶¶[0039, 0043, 0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 







Conclusion

Claims 1-25 and 27-28 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692